Title: From John Adams to Edmund Jenings, 18 December 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Amsterdam Decr. 18. 1780
     
     I have received your Favour of the 11. The Inclosures I have packed with my Dispatches, and the Duplicate of Mr. Amorys, to go by the first opportunity.
     Sir Joseph will kick, and cuff and pinch this People untill he forces into them a little Spunk. They cry shame upon his last Memorial more than the former. However I believe he knows enough of the nature of them, to answer his End, which I take to be to intimidate them from doing any thing more for America and particularly from lending me any Money. Many are apprehensive, that the Prince is at the Bottom of all this, and in Concert with the King of England, or rather with his Ambassador: and that the Intention is, for the King of England to give orders to his ships of War and Privateers, to make Prizes of ships belonging to Amsterdam, in order to ruin the Merchants of that City, and by this means disaffect them to the Regency.
     The Body of Merchants, and the Common People are at present, as well affected to the Regency as they ever are. But the Wish of the English Party is to detach them.
     The Constitution of the City is Such, that it Seems to me impossible that there should ever be a very Strong Attachment in the Minds of the People to the Burgomasters. The People must consider the Interest and Honour of the Burgomasters, Councillors and Schepins as distinct from their own, and cannot therefore, feel any Thing which touches their Rulers as touching them selves.
     I have the Honour to be with great Respect, sir, your most humble sert
     
      John Adams
     
    